NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 2 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BONNIE M. JAHANGIRI,                            No.    15-35288

                Plaintiff-Appellant,            D.C. No. 3:12-cv-01577-AC

 v.
                                                MEMORANDUM*
PETSMART, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   John V. Acosta, Magistrate Judge, Presiding

                          Submitted February 28, 2018**


Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Bonnie Jahangiri appeals pro se from the district court’s judgment after a

jury trial in her diversity action against PetSmart, Inc., awarding her damages on

her negligence claim but finding her 45 percent at fault. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court erred in refusing to compel PetSmart to provide, if it could

do so without undue burden, the names of other customers who were present at

around the time of the accident and who may have been able to corroborate

Jahangiri's version of the event. However, Jahangiri has not shown that she was

prejudiced by this ruling inasmuch as her testimony about how the accident

happened, and that of PetSmart's witness, did not differ in any way that mattered to

the outcome. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir.

2003) (holding that party seeking discovery must show that denial resulted in

prejudice).

      The district court properly excluded special damages evidence pursuant to

Federal Rule of Civil Procedure 16(f)(1)(C) on the ground that the evidence was

late-filed and disorganized. See Wong v. Regents of Univ. of Cal., 410 F.3d 1052,

1060 (9th Cir. 2005) (affirming exclusion of untimely-identified expert testimony

at summary judgment); Dreith v. Nu Image, Inc., 648 F.3d 779, 787 (9th Cir. 2011)

(holding that violations of a scheduling order may result in sanctions, including

dismissal).

      The district court also did not abuse its discretion in responding to a jury

question regarding lost wages damages. See Harrington v. Scribner, 785 F.3d

1299, 1304 (9th Cir. 2015); C.B. v. City of Sonora, 769 F.3d 1005, 1020 (9th Cir.

2014).


                                          2
AFFIRMED.




            3